DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 13-16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbow et al. (US 2009/0112805 A1), hereinafter, “Garbow”.
Regarding Claims 1, 9 and 17, Garbow discloses a method, corresponding system and non-transitory computer readable medium for protecting search privacy, wherein the system comprises: 
at least one physical processor (See, Fig. 1A, Numeral 102); 
physical memory comprising computer-executable instructions that, when executed by the physical processor (See, Fig. 1A, Numerals 110, 112 and 114), cause the physical processor to: 
receive, via a search interface, a search query comprising at least one search term (See, Fig. 2, Numeral 202 and Paragraph 0028); 
determine a sensitivity level of the search query based on the at least one search term (See, Fig. 2, Numeral 206 and Paragraphs 0029 and 0021-0022); 
direct the search query to a search engine that has a level of privacy correlated with the sensitivity level of the search query (See, Fig. 2, Numerals 208 and 220 and Paragraph 0031); and 
return, via the search interface, at least one result of directing the search query to the search engine that has the level of privacy correlated with the sensitivity level of the search query (See, Fig. 2, Numeral 210 and Paragraph 0031).  

Regarding Claims 5 and 13, the rejection of claims 1 and 9 is incorporated and Garbow further discloses wherein determining the sensitivity level of the search query based on the at least one search term comprises: determining a category of the at least one search term; and identifying the sensitivity level correlated with the category (See, Paragraphs 0030 and 0031).  
Regarding Claims 6 and 14, the rejection of claims 5 and 13 is incorporated and Garbow further discloses enabling a user to set a custom sensitivity level for the category (See, Paragraph 0022); determining that an additional search term is associated with the category; and identifying the custom sensitivity level correlated with the category (See, Paragraphs 0030 and 0031).  
Regarding Claims 7 and 15, the rejection of claims 5 and 13 is incorporated and Garbow further discloses wherein directing the search query to the search engine comprises: identifying a user search profile correlated with the category; and directing the search query to the search engine via the user search profile (See, Paragraphs 0025 and 0026).  
Regarding Claims 8 and 16, the rejection of claims 1 and 9 is incorporated and Garbow further discloses wherein determining the sensitivity level of the search query based on the at least one search term comprises analyzing the at least one search term via a text classification algorithm (See, Paragraph 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garbow in view of Arellanes et al. (US 2007/0239682 A1), hereinafter, “Arellanes”. 
Regarding Claims 2, 10 and 18, the rejection of claims 1, 9 and 17 is incorporated and Garbow does not explicitly disclose wherein the search interface comprises a plug-in for a web browser.
Arellanes discloses a system wherein a search interface comprises a plug-in for a web browser (See, Paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, in the system of Garbow, search interface as a plug-in for a web browser because search interfaces including a plug-in, web page and standalone applications are all well-known type of interfaces (See, Arellanes, Paragraph 0051) and it would be obvious for a person of ordinary skill in the art to implement the teaching of Garbow for the plug-in interface. 
Regarding Claims 3, 11 and 19, the rejection of claims 1, 9 and 17 is incorporated and Garbow does not explicitly disclose wherein the search interface comprises a web page for display in a web browser.
Arellanes discloses a system wherein a search interface comprises a web page for display in a web browser (See, Paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, in the system of Garbow, search interface as a plug-in for a web browser because search interfaces including a plug-in, web page and standalone applications are all well-known type of interfaces (See, Arellanes, Paragraph 0051) and it would be obvious for a person of ordinary skill in the art to implement the teaching of Garbow for web page interface. 

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garbow in view of Kamvar et al. (US 2005/0283468 A1), hereinafter, “Kamvar”. 
Regarding Claims 4, 12 and 20, the rejection of claims 1, 9 and 17 is incorporated and Garbow does not explicitly disclose wherein receiving the search query comprises: receiving a partial search query comprising at least one character; directing the partial search query to a search engine with a high level of privacy; receiving at least one auto-complete result from directing the partial search query to the search engine with the high level of privacy; and constructing the search query based at least in part on the at least one auto-complete result from directing the partial search query to the search engine with the high level of privacy.  
Kamvar discloses receiving the search query comprises: receiving a partial search query comprising at least one character (See, Fig. 1, Numeral 140); directing the partial search query to a search engine (See, Fig. 1, Numeral 150); receiving at least one auto-complete result from directing the partial search query to the search engine; and constructing the search query based at least in part on the at least one auto-complete result from directing the partial search query to the search engine (See, Paragraph 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, in the search engine with the high privacy in the system of Garbow, receiving a partial search query comprising at least one character; directing the partial search query to a search engine; receiving at least one auto-complete result from directing the partial search query to the search engine; and constructing the search query based at least in part on the at least one auto-complete result from directing the partial search query to the search engine as taught by Kamvar for speeding up a desired search by anticipating a user's request (See, Paragraph 0001).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435